Citation Nr: 1609093	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-10 289	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2. Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and S.S.



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which assigned an increased rating of 50 percent, effective December 17, 2008, for service-connected PTSD.  The Veteran timely disagreed with the assignment of the 50 percent rating.  See February 2010 Notice of Disagreement.  The Board notes that RO jurisdiction presently resides with the Winston-Salem, North Carolina office.  

In February 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the Winston-Salem RO; the transcript of the hearing is of record.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
 
2.  It is as likely as not that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD for the appeal period.



CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for the assignment of a TDIU due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other timing or notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014.  Therefore, the duty to notify has been is satisfied in this case.

B. Duty to Assist

The law also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claims whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

(1) Duty to Obtain Records

Here, VA has met its duty to assist the Veteran in the development of the claim being decided herein because relevant treatment records have been obtained and appear to be complete.  Also, the Veteran testified at his Board hearing that all treatment was at VA.  The record includes those current VA treatment records.  
Furthermore, the case file also contains the Veteran's records from Social Security Administration (SSA) as he is in receipt of such disability benefits.  The Veteran and his representative have not submitted any additional evidence nor have they contended that there is any outstanding relevant evidence.  The Board notes that the mere passage of time is not enough to trigger the duty to assist, espically when there are contemporaneous VA treatment records adequately describing the condition.
 
(2) Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in connection with this appeal, including in January 2009.  The Board finds that this examination, combined with extensive and recent psychiatric treatment records, and the Veteran's personal testimony, are adequate to decide the appeal.  The January 2009 examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings describing the degree of severity of the Veteran's PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  Because the evidence of record is otherwise adequate to fully resolve the appeal, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4).

(3) Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issues involved, including that the purpose of the hearing was to have the Veteran describe the impairment caused by his psychiatric disability and the impairment overall that his service-connected disability had caused that would prevent him from doing any work.  Consistently throughout the hearing, the undersigned posed questions to identify whether any additional evidence favorable to the appeal remained outstanding and whether there were any evidentiary deficiencies.  The Board concludes that all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant were met.  Additionally, the Veteran or his representative have not raised any arguments or concerns regarding the February 2015 hearing.  Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015).

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider the increased rating claim at this time.

With respect to the TDIU claim, as the claim is being granted herein, further discussion as to VA's duties to notify and assist with respect to this issue is not necessary at this time.

II. Increased Ratings

A. General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15. 

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. PTSD

The Veteran's PTSD is currently rated as 50 percent disabling for the period of the appeal in question.  For the reasons set forth below, the Board finds that an increased rating of 70 percent, but not higher, is warranted.  


(1) Rating Schedule

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 Fed. Reg. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The Board also notes that the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

(2) Application of the Rating Schedule

On review, the Board concludes the Veteran is entitled to a higher 70 percent rating throughout the appeal period, as the record reflects that he has experienced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.  In this regard, evidence from the relevant time period beginning from 2007 (summarized below) onward depicts a consistent disability picture characterized by deficiencies in areas of work, family relations, and mood due to frequent and severe symptoms such as nightmares, flashbacks, intrusive thoughts, passive suicidal ideations without plan or intent, hypervigilance, distrust of others, and deteriorated familial and/or social relationships.

An August 2007 psychology consult revealed that the Veteran has nightmares at least twice per week and restless sleeping with kicking/punching; his wife has to sleep in another room.  He reported having 3 to 4 hours of sleep per night.  He endorsed passive suicidal ideations for many years but states that he would not carry out an attempt because of his "wife and grandbabies."  He denied any current plans or means of suicidal ideation.  He indicated that he has had "about a hundred jobs but left because someone would push me and I'd push them back."  He reported arguing with strangers about things that "just aren't right."  He reported having no hobbies or physical activities; he self-isolates and rarely leaves his home except with his wife as he does not tolerate crowds and people.  He sees his family only once or twice per year.  He reported hearing voices with no specific or recognizable words.  He reported hypervigilance, perimeter checking, exaggerated startle, and "hits the ground" for loud sounds.  Upon observation, the Veteran appeared accurately oriented; eye contact was positive; he had depressed mood with flat affect.  Thoughts were linear, goal-directed, and content relevant; there was no evidence of thought disorder or psychosis.  Speech was within normal limits.  Insight into his condition seemed limited; social judgment appeared adequate.  No deficits were noted in recent or remote memory.  He was diagnosed with depression, PTSD, and adjustment disorder with mixed mood (by records).  His GAF score was 53.  

In May 2008, the Veteran's wife called the VA treatment center as she was concerned for her husband who was refusing PTSD medications or treatment.  He was having more difficulty with sleep and had hypervigilance and hyperarousal, avoidance, and re-experiencing with intrusive thoughts and nightmares.  

A June 2008 psychiatric note revealed that the Veteran was open to treating his symptoms for his PTSD, particularly with respect to trying medication to help with sleep.  Upon observation, the Veteran's grooming, attire, and hygiene were good; eye contact was poor.  He was frustrated, depressed, and skeptical.  His mood was irritable with constricted and dysthymic affect.  He endorsed passive suicidal ideations, but denied any specific plan, intent, or access to means.  He denied any homicidal ideations.  Thought process was linear, goal-directed; content was relevant and appropriate.  There was no evidence of thought disorder or psychosis.  Speech was mostly clear.  Insight into his condition seemed limited; social judgment appeared adequate.  His GAF score was 55.  

In August 2008 and September 2008, the Veteran continued treatment.  There was not much change from the last entry; a GAF score of 52 was assigned on both occasions.  In October 2008, the Veteran came to treatment with his wife who reported that the Veteran continued to have poor sleep due to his nightmares, frequent intrusive thoughts, and guilt, all of which he feels will not stop even with medication.  Upon observation, there was no real change from previous entries.  His GAF score was 50.  A December 2008 treatment note revealed that the Veteran was not responding well to his psychiatric therapy as he was not able to overcome intrusive thoughts from Vietnam, chronic guilt, and depression.  Upon observation, there was no change from the prior visit.  His GAF score was 50.

The Veteran underwent a VA psychiatric examination in January 2009.  He verbalized the following complaints/emotions: suicidal ideation ("I could hurt myself on the right day"), trauma nightmares, waking in cold sweats, ruminating about war experiences, and anger/blame towards the government.  

The Veteran was noted to have no social relationships outside of his immediate family; his family/social relationships have become more distant in the last 15 years.  Additionally, his marital relationship is strained.  He has serious anhedonia and engaged in almost no activities, for leisure or otherwise, away from his home.  He had social contacts in the past (brothers, other veterans) but this has "faded away" over the years.  He does not like being around people or crowds.  He and his wife have no shared activities other than watching an occasional television show together.  Approximately two years ago, he removed a neighbor from his yard by slapping/hitting him.  

Upon observation, he was groomed and appropriately dressed.  He had constricted affect and was anxious, agitated, depressed, and dysphoric.  He demonstrated attention disturbance, but was oriented as to person, time, and place.  His thought process and content were unremarkable.  He had no delusions and appeared to understand the outcomes of his behavior.  

He had sleep impairment characterized by insomnia several times per week, war-related dreams 2 to 5 times per week, depending on what happened during the day; moderate and daily residual daytime anergia or diminished motivation; and he generally slept 3 to 5 hours, taking into account medication.  Although he did not have persistent hallucinations, he reported having auditory, visual hallucinations.  The Veteran had described hearing garbled voices calling his name or gunshots, coming and going.  He also described seeing something in the woods years ago.  It was later confirmed at this examination that these did not appear to be hallucinatory experiences.  

He has demonstrated inappropriate behavior when driving on the road, almost every time he drives (did not amount to physical altercation).  He also has obsessive/ritualistic behavior multiple times per night (each time he is awake), such as checking doors, windows, and property.  

He reported no panic attacks.  He indicated that he had homicidal thoughts in the past involving his former wife, but no current intent/plan.  He has suicidal thoughts almost daily, but this varies according to his level of frustration.  He reported that his wife took away his guns several year ago because he told them he wanted to shoot himself.  In any event, he denied current intent/plan.  A protective factor of his granddaughter was identified.  

His impulse control was fair.  He has had episodes of violence, but none in the last several years.  He has problems with activities of daily living.  For instance, he does not like to shop because he does not like crowds; however, he can take quick trips to the convenience stores.  He does not engage in sports/exercise secondary to pain and anhedonia.  Similarly, traveling, driving, and recreational activities are also difficult due to anhedonia, road rage, or lack of interest.  

The Veteran reported a mild memory impairment on a daily basis, but remote and recent memory appeared to be normal.  

The examiner evaluated the Veteran's PTSD symptoms based upon the frequency, severity, and duration of each symptom found.  The following symptoms were experienced daily: intrusive trauma memories/thoughts/images (serious), psychological distress at exposure to internal or external cues that resemble an aspect of a traumatic event (moderate-severe); efforts to avoid thoughts/feelings/conversations related to trauma (serious); avoidance of activities/places/ people that arouse traumatic memories (moderate); and difficulty falling or staying asleep (occurs nightly; serious).  

The following symptoms were experienced most of the time: markedly reduced interest/participation in significant activities (serious); feelings of detachment from others (serious), restricted range of affect (serious); and sense of foreshortened future (moderate, due to medical concerns and suicidal ideations).

The following symptoms were produced weekly: flashbacks (several times per week, serious, smells blood); trauma dreams (2 to 4 times per week, serious), and physiological distress at exposure to internal or external cues that resemble an aspect of a traumatic event (moderate).

The following symptoms were occurring monthly: irritability or outbursts of anger (several times per month, serious, walks away to avoid violence); and exaggerated startled response (2 to 3 times per month, moderate).  Hypervigilance was reported to happen "very little of the time" because the Veteran avoids being in public, but the record shows that he has demonstrated hypervigilance at night as part of his obsessive ritual.  

The examiner indicated that there was not total occupation and social impairment and that these symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  However, she found that there was reduced reliability and productivity due to PTSD symptoms.  The Veteran was assigned a GAF score of 48 based on serious-moderate PTSD symptoms and moderate depressive symptoms related to his PTSD.  

A February 2009 psychiatric note revealed that the Veteran still had a full range of PTSD symptoms despite medication, especially daily nightmares about specific traumatic incidents.  The Veteran continued to have low mood, passive suicidal ideations though still no active plans, intent, or access to means.  There was no change in behavior from the last report.  His GAF score was 50.

Treatment records from April 2010 revealed that the Veteran was at high risk for suicidal ideation.  His wife brought him into the medical facility and he was later followed up for evaluation.  The Veteran clarified at the visit that he did not have active specific plans but that he just had passive thoughts which were longstanding.  He continued to endorse irritability, depressed mood, insomnia, anxiety, and intrusive thoughts.  His behavior showed no real change from prior reports.  At this point, he showed a willingness to undergo treatment, including medications, and was reassessed as low risk for suicide.  He had support from his wife and also appears to have a relationship with his grandchildren.

A June 2010 treatment note indicates that the Veteran was continuing to have daily nightmares which interfere with his sleep and relationship with his family.  A July 2010 note showed that the Veteran lives with his wife part-time.  He sleeps 4 hours or less per night.  He had no plans to hurt himself and no hallucinations.  He had good impulse control, judgment, and insight.  An August 2010 treatment note shows that the Veteran was attending therapy with his wife and was working on relationship rebuilding.  

An October 2010 note showed that the Veteran reported an incident with a VA mental health consultant where he felt that his trust was violated (i.e., his photographs were taken and never returned to him).  His wife confirmed this fact.  She reported that the Veteran would get upset and leave the home for 2 days at a time or for hours.  The Veteran described having nightmares every night and sleep impairment.  He denied suicidal and homicidal ideations.  GAF score was 58.  

A December 2010 note revealed no major changes, though he presented this time without his wife.  The Veteran continued to experience chronic irritability, mood dysphoria, insomnia, intrusive thoughts, nightmares, and forgetfulness.  The report indicated that his love for his wife was a protective factor.  

In February 2011, the Veteran was undergoing medication management for his PTSD treatment.  At this time, he had depressed feelings but no suicidal or homicidal thought, no hallucinations.  He was alert, oriented to place, person, and time; his mood was dysphoric and his affect was congruent.  He exhibited good impulse control and judgment and had insight.  

At his mental health medication management session in June 2011, the Veteran reported doing "fairly well."  He remained negative about life and admitted to not getting along with his wife.  He reported irritability, arguing/yelling, recurrent dreams/nightmares, and hypervigilance.  He had on and off depressed moods and no suicidal or homicidal thoughts.  He was alert, oriented to place, person, and time; his mood was dysphoric and his affect was congruent.  He exhibited good impulse control and judgment and had insight.  

At the October 2011 session, the Veteran reported not doing fairly well; he admitted to stopping his medication for more than 4 months as they did not seem to be helping.  He reported that he left his house, allegedly went to live with a friend, and his slept in his car following an argument with his wife.  It was noted that the Veteran's wife reported that he went into the woods and slept there for days then returned home.  The Veteran indicated that he was not suicidal and did not want to hurt anyone and disagreed with being admitted into the hospital.  He indicated that had nightmares.  He requested that he return to his wife and promised to take his medication.  He was alert, oriented to place, person, and time; his mood was dysphoric/irritable and his affect was congruent.  He exhibited good impulse control, judgment, and had insight.  In December 2011, the Veteran's wife accompanied him to the visit.  She stated that her husband was up every hour during the night; however, he has been spending less time in the woods due to her surgery.  He was experiencing lack of trust as a result from an incident he experienced with VA.  He was alert, oriented to place, person, and time; his mood was dysphoric and his affect was congruent.  He exhibited good impulse control and judgment and had insight.  

In January 2012, he reported doing fairly well, but appeared unkempt.  His wife was there and stated that she has to constantly remind him to clean himself and put clean clothes on.  He fails to listen to her instructions.  He was suspicious of others and displayed anger and hostility at the appointment.  He was alert, oriented to place, person, and time; his mood was dysphoric/irritable and his affect was congruent.  He exhibited good impulse control and judgment and had insight.

In February 2012, the Veteran reported to his appointment with his wife.  He exhibited negative behavior and there was underlining anger, hostility, mistrust, and paranoia.  There was no change from the last appointment.  In March 2012, the Veteran came to the visit by himself; he reported nightmares and hallucinations, flashbacks, and anger.  He was alert, oriented to place, person, and time; his mood was anxious/irritable and his affect was congruent.  He exhibited good impulse control and judgment and had insight.  No safety concerns were present.  

In April 2012, the Veteran reported doing fairly well; he came home after one week of hiding in the woods.  He expressed mistrust of government.  He agreed to try out another medication as the current one was not working.  He was back home now and less explosive.  No safety concerns were present.  He was alert, oriented to place, person, and time; his mood was dysphoric and his affect was congruent.  He exhibited good impulse control and judgment and had insight.  In June 2012, he reported not doing fairly well.  He was constantly irritable and angry at the world, pessimistic.  He complained of sleep impairment, frequent nightmares, and pacing around his house; no change from before and no concerns with safety.  He was alert, oriented to place, person, and time; his mood was dysphoric and his affect was congruent.  He exhibited good impulse control and judgment and had insight.  In August 2012, the report revealed similar complaints.  His appearance was fair; he was shaven with clean clothes.  

In October 2012, he reported not doing fairly well, was guarded, refusing to open up.  This day, he reported that he will start opening up about his Vietnam experiences.  He had no homicidal or suicidal thoughts.  He was alert, oriented to place, person, and time; his mood was dysphoric and his affect was congruent.  He exhibited good impulse control, judgment, and had insight.

In January 2014, the Veteran underwent a mental health consult for cognitive behavioral therapy where he reported that he was currently seeking help for depression, nightmares, flashbacks, hypervigilance, interpersonal issues, and problems sleeping which have affect him for "many years."  He indicated that he had stopped seeking therapy and taking medication.  He confirmed current feelings of hopelessness/helplessness and denied having thoughts, intent, or plan to harm himself or anyone else.  It was indicated that he was hospitalized in the past for suicidal ideations.  He reported being currently separated from his wife of over 30 years; however, they continued to live together.  He reported that the support he has in his life was his wife and stated that spirituality was important to him.  Upon mental status examination, the Veteran was alert and oriented, appearance was appropriate; he was cooperative and made intermittent eye contact.  Mood was sad, irritable, and affect was congruent.  Speech was normal.  Thought processes were clear and goal directed.  There were no signs of psychosis and no delusions were elicited during the visit.  Mental focus appeared grossly within normal limits.  The risk assessment portion of the comprehensive treatment plan revealed that the Veteran posed no risk to himself or others; he had the ability to resist impulses; adequate judgment; denied owning firearms (wife removed them); but there was a fall risk.  A follow-up visit later that month revealed that the Veteran's appeared motivated for treatment.  He was cooperative, though irritable.  He had clear though processes and appropriate with thought content.  He verbalized positive plans for the future, such as visiting his spouse over the weekend.  The complexity of the illness/level of impairment was noted to be "mild" by the examiner.

The next evaluation was in September 2014 where the Veteran informed the examiner that he would go to West Virginia to try and reconcile differences with his wife.  He reported being separated and he did not think they were together at this time.  He verbalized continued difficulties with irritability and anger.  He reported nightly nightmares and hypervigilance/hyperarousal.  He stated that these symptoms significantly limit his functioning, particularly in a social setting, and he contributed his break up with his wife because she was unable to put up with it.  He expressed that he would like to reconnect with a psychiatrist that will work with him and stated that he would cooperate with psychiatry and verbalize concerns openly and honestly.  He was alert, oriented, cooperative, though irritable in mood.  He had poor eye contact and affect was sad with decreased range.  Speech/thought processes were normal and there were no signs of psychosis and no delusions were elicited.  Mental focus was within normal limits; he denied suicidal and homicidal ideations.  The complexity of the illness/level of impairment was noted to be "moderate" by the examiner.

At another September 2014 evaluation, the Veteran complained that he was withdrawing from others "for the past 30 years" stating that most relationships, particularly those with this siblings and children, remain on a somewhat superficial level.  The Veteran expressed a willingness to help himself though he appeared frustrated.  He was alert, oriented, cooperative, though irritable in mood, intermittent eye contact.  Speech/thought processes were normal and there were no signs of psychosis and no delusions were elicited.  Mental focus was within normal limits; he denied suicidal and homicidal ideations.  The complexity of the illness/level of impairment was noted to be "moderate" by the examiner.

In October 2014, the Veteran's mental health evaluation indicated that he was seeking treatment due to difficulties regulating emotions and interpersonal issues related to PTSD symptoms.  He reported having contacted a friend several time in the last week despite thoughts that he was bothering his friend.  He also discussed having talked to his spouse.  He reported negative beliefs related to trusting others in relationships.  He described having repeated, intrusive memories and thoughts related to Vietnam and he was able to verbalize the thoughts of guilt and shame.  He was alert, oriented, cooperative, though irritable in mood.  Speech/thought processes were normal and there were no signs of psychosis and no delusions were elicited.  Mental focus was within normal limits; he denied suicidal and homicidal ideations.  The complexity of the illness/level of impairment was noted to be "moderate" by the examiner.

In February 2015, the Veteran and his wife testified at a Board hearing.  They do not live together as she lives in West Virginia and he lives in North Carolina (separated as of 13-14 months ago); she has no intentions of divorcing him.  Board Hr'g Tr. 3-4.  His wife testified that although she loves the Veteran and has been with him for almost 38 years, his moods have worsened to the point where she needed to separate herself from him for her own safety and sanity.  Board Hr'g Tr. 4.  Specifically, she described that his outbursts of anger have worsened and that she had been physically hit one night while the Veteran was having a nightmare.  Board Hr'g Tr. 4.  She stated that he has not responded well to therapy and medications over the years as his symptoms have worsened over the last couple of years; he has discontinued the therapy sessions and drugs because of the negative effects.  Board Hr'g Tr. 4, 6.  The Veteran's wife testified that in the recent years, the Veteran's short term memory has worsened as he would be forgetful when she would send him to the store.  She also described the Veteran's overly vigilant behavior at night where she feared that having guns in the house would result in a bad situation.  Board Hr'g Tr. 10.  The Veteran described enjoying the woods as nobody bothered him; he is at peace there.  Board Hr'g Tr. 11.  He would stay two days or one week and his wife would not see him; he would not observe good hygiene when he is in the woods and this would cause a fight.  Board Hr'g Tr. 20.  He stated that he had no friends despite having tried over the years.  Board Hr'g Tr. 11.  In fact, the Veteran has moved around to relocate and start over.  Board Hr'g Tr. 12.  The Veteran's wife described the Veteran's relationship with their children - with one son, the Veteran has not had any contact with him for 13 years; with the other son, and there was great resentment towards his father.  Board Hr'g Tr. 13.  She described the intensity in which the Veteran's symptoms would manifest, particularly when it came to intrusive thoughts about what happened in Vietnam, especially if triggered by the news.  Board Hr'g Tr. 19.  This could trigger rage and violence as the Veteran would lose his temper.  Board Hr'g Tr. 19.  The Veteran testified that he has not worked since 1994.  Board Hr'g Tr. 20-21.  His wife described that there were many times where the Veteran was unable to get along with his boss or coworkers.  Board Hr'g Tr. 21.  

Based on the evidence, the Board finds that a higher 70 percent rating is warranted.  In coming to this conclusion, the Board acknowledges that the Veteran suffers symptoms listed in the 70 percent rating criteria or symptoms of similar severity, frequency, and duration that cause both occupational and social impairment.  See Mauerhan, 16 Vet. App. at 433; see also Vazquez-Claudio, 713 F.3d at 117.  In this regard, the Veteran's PTSD symptoms are best characterized over the course of the appeal as daily intrusive thoughts about traumatic memories/images, avoidance of thoughts and people, and nightly sleep issues, to include nightmares and obsessive rituals in the middle of the night (e.g., hypervigilance).  At least on a weekly basis, the Veteran experiences flashbacks.  At least several times per month, the Veteran has been shown to demonstrate irritability or outbursts of anger and hypervigilance.  His depressive symptoms impact him in that most of the time he feels a lack of interest in participating in activities, he feels a deep sense of detachment from others, and he has near daily, if not daily, passive suicidal ideations without plan or intent.  Such symptoms affect the Veteran occupationally and socially.

The record reflects the Veteran's PTSD symptoms have caused him deficiencies in employment.  The Veteran is currently unemployed and expressed that his PTSD symptoms prevent him from working as he has been unable to work with others for many years.  See January 2009 VA Examination; February 2010 written statement (indicating that he cannot adapt to stressful situations including work and/or work-like settings); and Board Hr'g Tr. 20-21.  

Although the Veteran's judgment and thought processes were largely intact or appropriate, he has notable deficiencies in mood due to his depressive symptoms.  This affects his ability to function independently, appropriately and effectively, which applies to both work-like settings and affects his relationships with others.  

In this vein, the evidence also shows fairly severe deficiencies in family and social relations.  Although the Veteran maintains a relationship with his wife despite living apart, he does not have any close friends and has distanced himself from past friendships.  He does not have much of a relationship with his sons, as one he has effectively lost contact with and the other harbors resentment towards him.  The record shows that the Veteran seeks isolation in the woods and has been known to escape there for days at a time.  His relationship with his wife is strained because of the frequency and severity of the Veteran's PTSD symptoms, namely nightmares and intrusive thoughts, which from the record show that they occur daily.  The Veteran had a violent episode with his thrashing at night, an act that prompted his wife to live separately from him.  Daily intrusive thoughts about war memories, flashbacks, and chronic sleep problems affect his ability to work and socialize on a daily basis.

Accordingly, the Veteran's PTSD rating is increased to 70 percent, which encompasses most of the symptoms enumerated by the rating criteria or similar symptoms with high frequency and severity over the course of the multi-year appeal period.  However, the next higher rating, 100 percent, cannot be assigned as the Board finds that the Veteran's PTSD symptoms do not more nearly approximate total occupational and social impairment at any point during the appeal period.

In reaching this conclusion, the Board has considered the Veteran's and his wife's statements regarding the severity of his PTSD.  They are competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In weighing this evidence against the other relevant evidence of record, the Board finds that the opinions and observations of the Veteran or his wife do not more nearly approximate the criteria for a 100 percent rating under 38 C.F.R. § 4.130.

The evidence shows that the Veteran's PTSD is not productive of symptoms such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  Despite having reported hearing garbled voices on occasion and an incident of seeing something move in the trees when hunting (see January 2009 VA Examination Report), the Veteran has not indicated, at any point, that he has experienced persistent delusions or hallucinations.  

Additionally, although demonstration of aggression towards others have been noted as occurring occasionally, such as "road rage" without amounting to physical altercations (see id.), and there has been nothing resembling a pattern of grossly inappropriate behavior.  In fact, the Veteran has consistently appeared to be aware of the fact that he is easily irritated by certain acts or other people; hence he avoids situations where he would likely react aggressively towards others.  The Veteran also has not demonstrated persistent danger of hurting himself or others.  There has been no history of active suicide attempts.  The April 2010 treatment note indicating that the Veteran was at "high risk" in this regard was later clarified by the Veteran that he did not have active or specific plans; he had passive thoughts without any intent or plan, which has always been consistent throughout the record.  In fact, the record shows that the Veteran has protective factors, such as the love for his wife or his grandchildren that impact such ideations.  Also, he has not consistently demonstrated any homicidal ideations although he admitted to the January 2009 VA examiner that he felt like killing his first wife (and the man she left him for).  When viewed against the totatlity of the evidence, the Board finds that this incident does not more nearly approximate the next-higher rating.  Indeed, it is contemplated by the now assigned 70 percent rating.  

The Board notes that the Veteran's wife lives apart from him for the most part, however there is no sense from her testimony that she feels that she is in persistent danger.  She has been hit before during the night as the Veteran was having a nightmare, but she has not suggested that she felt her life was in persistent danger.  In fact, his statements to medical professionals over the course of the appeal show that he has fair or good insight as to his symptoms and how they affect him and his wife; they deeply care for each other and would still spend time together.  In that vein, as a precautionary measure, she removed the Veteran's guns from the house for general safety reasons.  The Veteran appears to understand the reasoning behind this decision. 

Finally, with respect to the ability to perform activities of daily living, the Veteran's PTSD does not prevent him from doing most of those activities.  For instance, grooming and hygiene throughout examinations have been normal.  When he goes into the woods to be isolated, he may not bathe for a few days, but there is no indication that the Veteran is unable to feed or dress himself, even during the times that he is alone.  In fact, when his wife is not staying with him, he lives alone in the house; thus, he is not in need of daily assistance.  The January 2009 VA examiner found that there were severe problems with completing household chores (such as shopping) and recreational activities, due in part to pain, depression, or lack of interest.  However, the Veteran indicated that if he "had to" he can shop; he prefers to avoid crowds and his wife usually takes care of the shopping.  He has slight problems bathing and dressing secondary to physical pain in his back/leg (nonservice-connected disabilities).  On the whole, the Veteran's PTSD symptoms impair certain aspects of daily living, but based on the evidence, it appears that the interference is not severe and it is limiting activities avoiding crowds; he can generally take care of his daily physical maintenance.  

The Veteran has not demonstrated disorientation to time or place, and he has always been fully oriented upon examination.  Nor has the Veteran demonstrated memory problems of a severity that is contemplated by the 100 percent rating, or being equivalent to forgetting names of close relatives, his own occupation, or his own name.  He has testified that he is concerned about his memory as he is getting increasingly forgetful, but it does not arise to the level of severe memory loss nor has it been a frequent enough occurrence.  

Looking beyond the specific symptomatology that are enumerated in the rating schedule, the Board finds that the Veteran's PTSD symptoms are not of similar severity, frequency, and duration as those that are listed in the 100 percent rating criteria.  The Veteran's predominant symptomatology consists of difficulty sleeping and difficulty staying asleep due to daily nightmares and intrusive thoughts related to his experiences in Vietnam; depression; avoidance; obsessive rituals demonstrating hypervigilance; anger; suicidal ideation (though with no plan/intent), and considerable difficulty establishing and maintaining relationships.  As discussed above, these symptoms are most appropriately rated under the 70 percent criteria as the Board cannot find that these, although they occur frequently, do not more closely approximate total or gross impairment. 

Regarding social impairment, as explained above, the Veteran has maintained a relationship with his wife during the appeal period.  She assists him with his appointments and is very involved in the Veteran's life, particularly with respect to maintaining his health.  Although the evidence reflects that it has been difficult for the Veteran to maintain these relationships, the evidence also shows that he has made efforts to maintain them and has verbalized to the examiners the importance of having his wife in his life.  Furthermore, with one of his sons, the evidence does not suggest that there is no relationship there; it appears to be one that is off and on due to the son's concerns for his mother.  Therefore, the evidence does not more nearly approximate total social impairment. 

As will be discussed below, the matter of total occupational impairment has been resolved in the Veteran's favor in the granting of a TDIU.  However, receipt of a 100 percent rating for PTSD requires total occupational and social impairment due to symptoms of similar severity, frequency, and duration to those that are listed in the 100 percent rating schedule and such is not demonstrated here.  

The Board has also considered whether staged ratings are appropriate.  The Board finds that the Veteran's PTSD symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms, particularly his problems with depression, nightmares, avoidance, anger, sleep impairment, passive suicidal ideation, and considerable difficulty establishing and maintaining relationships have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted and the 70 percent rating the Board has assigned is appropriate for the entire period here on appeal.

Such evidence supports a disability picture at the 70 percent level, but is not consistent with a disability picture involving a total occupational and social impairment.  Accordingly, there is no evidentiary basis for assigning a 100 percent schedular rating during the appeal period. 

(3) Extraschedular Consideration

Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

The extraschedular determination must follow a process.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id. If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

In this case, the PTSD does not present an exceptional disability picture, insofar as the Veteran's symptoms are expressly contemplated by the rating schedule.  As explained in detail above, the Veteran's PTSD primarily involves symptoms of depression, sleep impairment, flashbacks, intrusive thoughts, hypervigilance, anger, and suicidal ideation (though with no plan/intent), and considerable difficulty establishing and maintaining relationships.  Diagnostic Code 9411 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In short, there is no indication in the record that the average industrial impairment from PTSD would be in excess of that contemplated by the rating provided by Diagnostic Code 9411.  The Veteran's disability picture is not shown to be exceptional or unusual.  As the criteria thus contemplate the symptoms, the Board need not consider whether there was marked interference with employment or frequent hospitalization.

Moreover, the Board notes that the Veteran herein is being assigned a TDIU for the appeal period.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU is granted herein.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted a TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Additionally, the Board notes that the matter of collective impact has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at *9 (Vet. App. Feb. 26, 2016).  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted in this case.

III. TDIU

The record reasonably raised a claim for entitlement to a TDIU.  In this regard, in a February 2010 written statement, the Veteran indicated that he cannot adapt to stressful situations including work and/or work-like settings.  Additionally, he testified at his personal hearing that he stopped working in 1994 because of his psychiatric disability.  Board Hr'g Tr. 20-21.  

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  A claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increase rating for a service-connected disability.  

If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement the service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999).  As such is the case, the TDIU issue is properly before the Board and is appropriately considered herein.

(1) Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 
60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

It also is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  
A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

(2) Discussion

In this case, for the appeal period in question, the Veteran meets the threshold for the award of a TDIU under 38 C.F.R. § 4.16(a) as he now has one service-connected disability rated at 70 percent.  The evidence also makes it reasonably certain that he would be unable to work or maintain a job due to the severity of his service-connected PTSD.  

As mentioned, during the January 2009 VA psychiatric examination, the examiner summarized that the Veteran is currently unemployed and reported the following difficulties in employment (due to his PTSD) when he was working - difficulty getting along with/fitting in with co-workers, reduced occupational reliability (missed work), problems with anger control, poor judgment, difficulty maintaining sustained concentration at times.  The record also reflects that the Veteran has not worked since 1994 due to his PTSD.  See Board Hr'g Tr. 20-21.  The Board finds this testimony competent and credible and consistent with the evidence of record.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (stating that whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence).  Given the significant impact of the service-connected psychiatric symptoms on the Veteran's ability to work with others and perform job functions (even in a sedentary setting), the evidence shows that his service-connected disability precludes him from obtaining and maintaining substantially gainful employment.  

The Board also acknowledges that the January 2009 examiner noted that the Veteran's usual occupation was heavy equipment operator and that he was unemployed but not retired.  For reasons given for unemployment, it indicates a work injury and that the Veteran did not contend that unemployment was due to the mental disorder's effects.  The Board recognizes that this is inconsistent with the statements from the Veteran and his wife and the medical evidence of record demonstrating the Veteran's inability to function in a work-like setting due to his PTSD.  Regardless of the work injury which may have impacted his employment, there is a long history of unemployment, and the preponderance of the evidence shows that the Veteran's PTSD symptoms are severe and frequent enough as to render him unemployable.  Given the severity of his PTSD symptoms (described earlier in the decision), it would not be reasonable to believe that he could gain or maintain any type of sedentary or physical employment under such circumstances.

In light of this disability picture, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that the service-connected PTSD leaves him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU for the period on appeal is granted.


ORDER

A 70 percent rating, but not higher, for PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.

A TDIU due to service-connected disability is granted.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


